 

Exhibit 10.2

 

Cerecor, Inc.

2016 Employee Stock Purchase Plan

Adopted by the Board of Directors: April 5, 2016

Approved by the Stockholders: May 18, 2016

1.



General; Purpose.

(a) The Plan provides a means by which Eligible Employees of the Company and
certain designated Related Corporations may be given an opportunity to purchase
shares of Common Stock.  The Plan permits the Company to grant a series of
Purchase Rights to Eligible Employees under an Employee Stock Purchase Plan.

(b) The Company, by means of the Plan, seeks to retain the services of such
Employees, to secure and retain the services of new Employees and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Related Corporations.

2.



Administration.

(a) The Board will administer the Plan.  The Board may delegate administration
of the Plan to a Committee or Committees, as provided in Section 2(c). 

(b) The Board will have the power, subject to, and within the limitations of,
the express provisions of the Plan:

(i) To determine when and how Purchase Rights will be granted and the provisions
of each Offering (which need not be identical).

(ii) To designate from time to time which Related Corporations will be eligible
to participate in the Plan.

(iii) To construe and interpret the Plan and Purchase Rights, and to establish,
amend and revoke rules and regulations for the administration of the Plan.  The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan, in a manner and to the extent it deems necessary or
expedient to make the Plan fully effective.

(iv) To settle all controversies regarding the Plan and Purchase Rights.

(v) To amend the Plan at any time as provided in Section 12.

(vi) To suspend or terminate the Plan at any time as provided in Section 12.

(vii) Generally, to exercise such powers and to perform such acts as it deems
necessary or expedient to promote the best interests of the Company and its
Related Corporations and to carry out the intent that the Plan be treated as an
Employee Stock Purchase Plan.

(viii) To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees who are foreign nationals or
employed outside the United States.

(c) The Board may delegate some or all of the administration of the Plan to a
Committee or Committees.  If administration is delegated to a Committee, the
Committee will have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board that have been delegated to the
Committee, including the power

1

--------------------------------------------------------------------------------

 

 

to delegate to a subcommittee any of the administrative powers the Committee is
authorized to exercise (and references to the Board in this Plan and in any
applicable Offering Document will thereafter be to the Committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.  The
Board may retain the authority to concurrently administer the Plan with the
Committee and may, at any time, revest in the Board some or all of the powers
previously delegated.  Whether or not the Board has delegated administration of
the Plan to a Committee, the Board will have the final power to determine all
questions of policy and expediency that may arise in the administration of the
Plan.

(d) All determinations, interpretations and constructions made by the Board in
good faith will not be subject to review by any person and will be final,
binding and conclusive on all persons.

3.



Shares of Common Stock Subject to the Plan.

(a) Subject to Section 11(a) relating to Capitalization Adjustments, the
aggregate number of shares of Common Stock that may be issued under the Plan
will not exceed five hundred thousand (500,000) shares of Common Stock, plus the
number of shares of Common Stock that are automatically added on January 1st of
each year for a period of up to ten years, commencing on the first January 1st
following the Effective Date and ending on  (and including) January 1, 2026, in
an amount equal to the lesser of (i) 1% of the total number of shares of Capital
Stock outstanding on December 31st of the preceding calendar year, and (ii) five
hundred thousand (500,000) shares of Common Stock.  Notwithstanding the
foregoing, the Board may act prior to the first day of any calendar year to
provide that there will be no January 1st increase in the share reserve for such
calendar year or that the increase in the share reserve for such calendar year
will be a lesser number of shares of Common Stock than would otherwise occur
pursuant to the preceding sentence.

(b) If any Purchase Right terminates without having been exercised in full, the
shares of Common Stock not purchased under such Purchase Right will again become
available for issuance under the Plan. 

(c) The stock issuable under the Plan will be shares of authorized but unissued
or reacquired Common Stock, including shares repurchased by the Company on the
open market. 

4.



Grant of Purchase Rights; Offering.

(a) The Board may from time to time grant or provide for the grant of Purchase
Rights to Eligible Employees under an Offering (consisting of one or more
Purchase Periods) on an Offering Date or Offering Dates selected by the
Board.  Each Offering will be in such form and will contain such terms and
conditions as the Board will deem appropriate and will comply with the
requirement of Section 423(b)(5) of the Code that all Employees granted Purchase
Rights will have the same rights and privileges.  The terms and conditions of an
Offering will be incorporated by reference into the Plan and treated as part of
the Plan.  The provisions of separate Offerings need not be identical, but each
Offering will include (through incorporation of the provisions of this Plan by
reference in the document comprising the Offering or otherwise) the period
during which the Offering will be effective, which period will not exceed
twenty-seven (27) months beginning with the Offering Date, and the substance of
the provisions contained in Sections 5 through 8, inclusive.

(b) If a Participant has more than one Purchase Right outstanding under the
Plan, unless he or she otherwise indicates in forms delivered to the Company:
(i) each form will apply to all of his or her Purchase Rights under the Plan,
and (ii) a Purchase Right with a lower exercise price (or an earlier-granted
Purchase Right, if different Purchase Rights have identical exercise prices)
will be exercised to the fullest possible extent before a Purchase Right with a
higher exercise price (or a later-granted Purchase Right if different Purchase
Rights have identical exercise prices) will be exercised.

(c) The Board will have the discretion to structure an Offering so that if the
Fair Market Value of a share of Common Stock on any Purchase Date during an
Offering is less than or equal to the Fair Market Value of a share of Common
Stock on the Offering Date for that Offering, then (i) that Offering will
terminate immediately following the purchase of shares of Common Stock on such
Purchase Date, and (ii) the Participants in such terminated Offering will be
automatically enrolled in a new Offering that begins immediately after such
Purchase Date. 

2

--------------------------------------------------------------------------------

 

 

5.



Eligibility.

(a) Purchase Rights may be granted only to Employees of the Company or, as the
Board may designate in accordance with Section 2(b), to Employees of a Related
Corporation.  Except as provided in Section 5(b), an Employee will not be
eligible to be granted Purchase Rights unless, on the Offering Date, the
Employee has been in the employ of the Company or the Related Corporation, as
the case may be, for such continuous period preceding such Offering Date as the
Board may require, but in no event will the required period of continuous
employment be equal to or greater than two (2) years.  In addition, the Board
may provide that no Employee will be eligible to be granted Purchase Rights
unless, on the Offering Date, such Employee’s customary employment with the
Company or the Related Corporation is more than twenty (20) hours per week and
more than five (5) months per calendar year or such other criteria as the Board
may determine consistent with Section 423 of the Code.

(b) The Board may provide that each person who, during the course of an
Offering, first becomes an Eligible Employee will, on a date or dates specified
in the Offering which coincides with the day on which such person becomes an
Eligible Employee or which occurs thereafter, receive a Purchase Right under
that Offering, which Purchase Right will thereafter be deemed to be a part of
that Offering.  Such Purchase Right will have the same characteristics as any
Purchase Rights originally granted under that Offering, as described herein,
except that:

(i) the date on which such Purchase Right is granted will be the “Offering Date”
of such Purchase Right for all purposes, including determination of the exercise
price of such Purchase Right;

(ii) the period of the Offering with respect to such Purchase Right will begin
on its Offering Date and end coincident with the end of such Offering; and

(iii) the Board may provide that if such person first becomes an Eligible
Employee within a specified period of time before the end of the Offering, he or
she will not receive any Purchase Right under that Offering.

(c) No Employee will be eligible for the grant of any Purchase Rights if,
immediately after any such Purchase Rights are granted, such Employee owns stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of any Related Corporation.  For
purposes of this Section 5(c), the rules of Section 424(d) of the Code will
apply in determining the stock ownership of any Employee, and stock which such
Employee may purchase under all outstanding Purchase Rights and options will be
treated as stock owned by such Employee.

(d) As specified by Section 423(b)(8) of the Code, an Eligible Employee may be
granted Purchase Rights only if such Purchase Rights, together with any other
rights granted under all Employee Stock Purchase Plans of the Company and any
Related Corporations, do not permit such Eligible Employee’s rights to purchase
stock of the Company or any Related Corporation to accrue at a rate which
exceeds twenty-five thousand dollars ($25,000) of Fair Market Value of such
stock (determined at the time such rights are granted, and which, with respect
to the Plan, will be determined as of their respective Offering Dates) for each
calendar year in which such rights are outstanding at any time.

(e) Officers of the Company and any designated Related Corporation, if they are
otherwise Eligible Employees, will be eligible to participate in Offerings under
the Plan.  Notwithstanding the foregoing, the Board may provide in an Offering
that Employees who are highly compensated Employees within the meaning of
Section 423(b)(4)(D) of the Code will not be eligible to participate.

6.



Purchase Rights; Purchase Price.

(a) On each Offering Date, each Eligible Employee, pursuant to an Offering made
under the Plan, will be granted a Purchase Right to purchase up to that number
of shares of Common Stock purchasable either with a percentage or with a maximum
dollar amount, as designated by the Board, but in either case not exceeding
fifteen percent (15%) of such Employee’s earnings (as defined by the Board in
each Offering) during the period that begins

3

--------------------------------------------------------------------------------

 

 

on the Offering Date (or such later date as the Board determines for a
particular Offering) and ends on the date stated in the Offering, which date
will be no later than the end of the Offering.

(b) The Board will establish one (1) or more Purchase Dates during an Offering
on which Purchase Rights granted pursuant to that Offering will be exercised and
shares of Common Stock will be purchased in accordance with such Offering.

(c) In connection with each Offering made under the Plan, the Board may specify
(i) a maximum number of shares of Common Stock that may be purchased by any
Participant pursuant to such Offering, (ii) a maximum number of shares of Common
Stock that may be purchased by any Participant on any Purchase Date pursuant to
such Offering, (iii) a maximum aggregate number of shares of Common Stock that
may be purchased by all Participants pursuant to such Offering, and/or (iv) a
maximum aggregate number of shares of Common Stock that may be purchased by all
Participants on any Purchase Date pursuant to such Offering.  If the aggregate
purchase of shares of Common Stock issuable upon exercise of Purchase Rights
granted under such Offering would exceed any such maximum aggregate number,
then, in the absence of any Board action otherwise, a pro rata (based on each
Participant’s accumulated Contributions) allocation of the shares of Common
Stock available will be made in as nearly a uniform manner as will be
practicable and equitable.

(d) The purchase price of shares of Common Stock acquired pursuant to Purchase
Rights will not be less than the lower of:

(i) an amount equal to eighty-five percent (85%) of the Fair Market Value of the
shares of Common Stock on the Offering Date; or

(ii) an amount equal to eighty-five percent (85%) of the Fair Market Value of
the shares of Common Stock on the applicable Purchase Date.

7.



Participation; Withdrawal; Termination.

(a) An Eligible Employee may elect to authorize payroll deductions as the means
of making Contributions by completing and delivering to the Company, within the
time specified in the Offering, an enrollment form provided by the Company.  The
enrollment form will specify the amount of Contributions not to exceed the
maximum amount specified by the Board.  Each Participant’s Contributions will be
credited to a bookkeeping account for such Participant under the Plan and will
be deposited with the general funds of the Company except where applicable law
requires that Contributions be deposited with a third party.  To the extent
provided in the Offering, a Participant may begin such Contributions on or after
the Offering Date.  To the extent provided in the Offering, a Participant may
thereafter decrease (including to zero) or increase his or her
Contributions.  To the extent specifically provided in the Offering, in addition
to or instead of making Contributions by payroll deductions, a Participant may
make Contributions through payment by cash or check prior to a Purchase Date.

(b) During an Offering, a Participant may cease making Contributions and
withdraw from the Offering by delivering to the Company a withdrawal form
provided by the Company.  The Company may impose a deadline before a Purchase
Date for withdrawing.  Upon such withdrawal, such Participant’s Purchase Right
in that Offering will immediately terminate and the Company will distribute to
such Participant all of his or her accumulated but unused Contributions without
interest.  A Participant’s withdrawal from an Offering will have no effect upon
his or her eligibility to participate in any other Offerings under the Plan, but
such Participant will be required to deliver a new enrollment form to
participate in subsequent Offerings.

(c) Purchase Rights granted pursuant to any Offering under the Plan will
terminate immediately if the Participant either (i) is no longer an Employee for
any reason or for no reason (subject to any post-employment participation period
required by law) or (ii) is otherwise no longer eligible to participate.  The
Company will distribute to such individual all of his or her accumulated but
unused Contributions without interest.

4

--------------------------------------------------------------------------------

 

 

(d) Purchase Rights will not be transferable by a Participant except by will, by
the laws of descent and distribution, or, if permitted by the Company, by a
beneficiary designation as described in Section 10.  During a Participant’s
lifetime, Purchase Rights will be exercisable only by such Participant.

(e) Unless otherwise specified in an Offering, the Company will have no
obligation to pay interest on Contributions.

8.



Exercise of Purchase Rights.

(a) On each Purchase Date, each Participant’s accumulated Contributions will be
applied to the purchase of shares of Common Stock, up to the maximum number of
shares of Common Stock permitted by the Plan and the applicable Offering, at the
purchase price specified in the Offering.  No fractional shares will be issued
upon the exercise of Purchase Rights unless specifically provided for in the
Offering.

(b) If any amount of accumulated Contributions remains in a Participant’s
account after the purchase of shares of Common Stock and such remaining amount
is less than the amount required to purchase one (1) whole share of Common Stock
on the final Purchase Date of an Offering, then such remaining amount will be
held in such Participant’s account for the purchase of shares of Common Stock
under the next Offering under the Plan, unless such Participant withdraws from
or is not eligible to participate in such next Offering, in which case such
amount will be distributed to such Participant after the final Purchase Date
without interest.  If the amount of Contributions remaining in a Participant’s
account after the purchase of shares of Common Stock is at least equal to the
amount required to purchase one (1) whole share of Common Stock on the final
Purchase Date of an Offering, then such remaining amount will be distributed in
full to such Participant after the final Purchase Date of such Offering without
interest.

(c) No Purchase Rights may be exercised to any extent unless the shares of
Common Stock to be issued upon such exercise under the Plan are covered by an
effective registration statement pursuant to the Securities Act and the Plan is
in material compliance with all applicable federal, state, foreign and other
securities and other laws applicable to the Plan.  If, on a Purchase Date, the
shares of Common Stock are not so registered or the Plan is not in such
compliance, no Purchase Rights will be exercised on such Purchase Date, and the
Purchase Date will be delayed until the shares of Common Stock are subject to
such an effective registration statement and the Plan is in such compliance,
except that the Purchase Date will not be delayed more than twelve (12) months
and the Purchase Date will in no event be more than twenty-seven (27) months
from the Offering Date.  If, on the Purchase Date, as delayed to the maximum
extent permissible, the shares of Common Stock are not so registered or the Plan
is not in such compliance, no Purchase Rights will be exercised and all
accumulated but unused Contributions will be distributed to the Participants
without interest.

9.



Covenants of the Company.

The Company will seek to obtain from each federal, state, foreign or other
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Purchase Rights and issue and sell shares of Common
Stock thereunder.  If, after commercially reasonable efforts, the Company is
unable to obtain the authority that counsel for the Company deems necessary for
the grant of Purchase Rights or the lawful issuance and sale of Common Stock
under the Plan, and at a commercially reasonable cost, the Company will be
relieved from any liability for failure to grant Purchase Rights and/or to issue
and sell Common Stock upon exercise of such Purchase Rights.

10.



Designation of Beneficiary.

(a) The Company may, but is not obligated to, permit a Participant to submit a
form designating a beneficiary who will receive any shares of Common Stock
and/or Contributions from the Participant’s account under the Plan if the
Participant dies before such shares and/or Contributions are delivered to the
Participant.  The Company may, but is not obligated to, permit the Participant
to change such designation of beneficiary.  Any such designation and/or change
must be on a form approved by the Company.

(b) If a Participant dies, and in the absence of a valid beneficiary
designation, the Company will deliver any shares of Common Stock and/or
Contributions to the executor or administrator of the estate of the
Participant.  If

5

--------------------------------------------------------------------------------

 

 

no executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its sole discretion, may deliver such shares of Common
Stock and/or Contributions to the Participant’s spouse, dependents or relatives,
or if no spouse, dependent or relative is known to the Company, then to such
other person as the Company may designate.

11.



Adjustments upon Changes in Common Stock; Corporate Transactions.

(a) In the event of a Capitalization Adjustment, the Board will appropriately
and proportionately adjust: (i) the class(es) and maximum number of securities
subject to the Plan pursuant to Section 3(a); (ii) the class(es) and maximum
number of securities by which the share reserve is to increase automatically
each year pursuant to Section 3(a); (iii) the class(es) and number of securities
subject to, and the purchase price applicable to, outstanding Offerings and
Purchase Rights; and (iv) the class(es) and number of securities that are the
subject of the purchase limits under each ongoing Offering.  The Board will make
these adjustments, and its determination will be final, binding and conclusive. 

(b) In the event of a Corporate Transaction, (i) any surviving or acquiring
corporation (or its parent company) may assume or continue outstanding Purchase
Rights or may substitute similar rights (including a right to acquire the same
consideration paid to the stockholders in the Corporate Transaction) for
outstanding Purchase Rights, or (ii) if any surviving or acquiring corporation
(or its parent company) does not assume or continue outstanding Purchase Rights
or does not substitute similar rights for outstanding Purchase Rights, then the
Participants’ accumulated Contributions will be used to purchase shares of
Common Stock within ten (10) business days prior to the Corporate Transaction
under such Purchase Rights, and such Purchase Rights will terminate immediately
after such purchase.

12.



Amendment, Suspension or Termination of the Plan.

(a) The Board may amend the Plan at any time in any respect the Board deems
necessary or advisable.  However, except as provided in Section 11(a) relating
to Capitalization Adjustments, stockholder approval will be required for any
amendment of the Plan for which stockholder approval is required by applicable
law or listing requirements, including any amendment that either (i) materially
increases the number of shares of Common Stock available for issuance under the
Plan, (ii) materially expands the class of individuals eligible to become
Participants and receive Purchase Rights, (iii) materially increases the
benefits accruing to Participants under the Plan or materially reduces the price
at which shares of Common Stock may be purchased under the Plan, (iv) materially
extends the term of the Plan, or (v) expands the types of awards available for
issuance under the Plan, but in each of (i) through (v) above only to the extent
stockholder approval is required by applicable law or listing requirements.

(b) The Board may suspend or terminate the Plan at any time.  No Purchase Rights
may be granted under the Plan while the Plan is suspended or after it is
terminated.

(c) Any benefits, privileges, entitlements and obligations under any outstanding
Purchase Rights granted before an amendment, suspension or termination of the
Plan will not be materially impaired by any such amendment, suspension or
termination except (i) with the consent of the person to whom such Purchase
Rights were granted, (ii) as necessary to comply with any laws, listing
requirements, or governmental regulations (including, without limitation, the
provisions of Section 423 of the Code and the regulations and other interpretive
guidance issued thereunder relating to Employee Stock Purchase Plans) including,
without limitation, any such regulations or other guidance that may be issued or
amended after the Adoption Date, or (iii) as necessary to obtain or maintain
favorable tax, listing, or regulatory treatment.  To be clear, the Board may
amend outstanding Purchase Rights without a Participant’s consent if such
amendment is necessary to ensure that the Purchase Right and/or the Plan
complies with the requirements of Section 423 of the Code.

Notwithstanding anything in the Plan or any Offering Document to the contrary,
the Board will be entitled to: (i) establish the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars; (ii) permit
Contributions in excess of the amount designated by a Participant in order to
adjust for mistakes in the Company’s processing of properly completed
Contribution elections; (iii) establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each Participant properly
correspond with amounts withheld from the Participant’s Contributions; (iv)
amend any

6

--------------------------------------------------------------------------------

 

 

outstanding Purchase Rights or clarify any ambiguities regarding the terms of
any Offering to enable the Purchase Rights to qualify under and/or comply with
Section 423 of the Code; and (v) establish other limitations or procedures as
the Board determines in its sole discretion advisable that are consistent with
the Plan.  The actions of the Board pursuant to this paragraph will not be
considered to alter or impair any Purchase Rights granted under an Offering as
they are part of the initial terms of each Offering and the Purchase Rights
granted under each Offering.

 

13.



Effective Date of Plan.

The Plan will become effective on the Effective Date.  No Purchase Rights will
be exercised unless and until the Plan has been approved by the stockholders of
the Company, which approval must be within 12 months before or after the
Adoption Date (or if required under Section 12(a), the date of any material
amendment of the Plan).

14.



Miscellaneous Provisions.

(a) Proceeds from the sale of shares of Common Stock pursuant to Purchase Rights
will constitute general funds of the Company.

(b) A Participant will not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, shares of Common Stock subject to Purchase
Rights unless and until the Participant’s shares of Common Stock acquired upon
exercise of Purchase Rights are recorded in the books of the Company (or its
transfer agent).

(c) The Plan and Offering do not constitute an employment contract.  Nothing in
the Plan or in the Offering will in any way alter the at will nature of a
Participant’s employment or  be deemed to create in any way whatsoever any
obligation on the part of any Participant to continue in the employ of the
Company or a Related Corporation, or on the part of the Company or a Related
Corporation to continue the employment of a Participant.

(d) The provisions of the Plan will be governed by the laws of the State of
Delaware without resort to that state’s conflicts of laws rules.

15.



Definitions.

As used in the Plan, the following definitions will apply to the capitalized
terms indicated below:

(a) “Adoption Date” means April 5, 2016, which is the date the Plan was adopted
by the Board.

(b) “Board” means the Board of Directors of the Company.

(c) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Purchase Right after the Adoption Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or other similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto).  Notwithstanding
the foregoing, the conversion of any convertible securities of the Company will
not be treated as a Capitalization Adjustment.

(d) “Capital Stock” means each and every class of common stock of the Company,
regardless of the number of votes per share.

(e) “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

(f) “Committee” means a committee of one (1) or more members of the Board to
whom authority has been delegated by the Board in accordance with Section 2(c).

7

--------------------------------------------------------------------------------

 

 

(g) “Common Stock” means the common stock of the Company.

(h) “Company” means Cerecor, Inc., a Delaware corporation.

(i) “Contributions” means the payroll deductions and other additional payments
specifically provided for in the Offering that a Participant contributes to fund
the exercise of a Purchase Right.  A Participant may make additional payments
into his or her account if specifically provided for in the Offering, and then
only if the Participant has not already had the maximum permitted amount
withheld during the Offering through payroll deductions.

(j) “Corporate Transaction” means the consummation, in a single transaction or
in a series of related transactions, of any one or more of the following events:

(i) a sale or other disposition of all or substantially all, as determined by
the Board in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;

(ii) a sale or other disposition of at least fifty percent (50%) of the
outstanding securities of the Company;

(iii) a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or

(iv) a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

(k) “Director” means a member of the Board.

(l) “Effective Date” means the effective date of this Plan document, which is
the date of the annual meeting of stockholders of the Company held in 2016,
provided that this Plan is approved by the Company’s stockholders at such
meeting.

(m) “Eligible Employee” means an Employee who meets the requirements set forth
in the document(s) governing the Offering for eligibility to participate in the
Offering, provided that such Employee also meets the requirements for
eligibility to participate set forth in the Plan.

(n) “Employee” means any person, including an Officer or Director, who is
“employed” for purposes of Section 423(b)(4) of the Code by the Company or a
Related Corporation.  However, service solely as a Director, or payment of a fee
for such services, will not cause a Director to be considered an “Employee” for
purposes of the Plan. 

(o) “Employee Stock Purchase Plan” means a plan that grants Purchase Rights
intended to be options issued under an “employee stock purchase plan,” as that
term is defined in Section 423(b) of the Code.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(q) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock will
be, unless otherwise determined by the Board, the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.

8

--------------------------------------------------------------------------------

 

 

(ii) Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, the Fair Market Value of a
share of Common Stock will be the closing sales price for such stock on the last
preceding date for which such quotation exists. 

(iii) In the absence of such markets for the Common Stock, the Fair Market Value
of a share of Common Stock will be determined by the Board in good faith in
compliance with applicable laws and in a manner that complies with Section 409A
of the Code.

(r) “Offering” means the grant to Eligible Employees of Purchase Rights, with
the exercise of those Purchase Rights automatically occurring at the end of one
or more Purchase Periods.  The terms and conditions of an Offering will
generally be set forth in the “Offering Document” approved by the Board for that
Offering.

(s) “Offering Date” means a date selected by the Board for an Offering to
commence.

(t) “Officer” means a person who is an officer of the Company or a Related
Corporation within the meaning of Section 16 of the Exchange Act.

(u) “Participant” means an Eligible Employee who holds an outstanding Purchase
Right.

(v) “Plan” means this Cerecor, Inc. 2016 Employee Stock Purchase Plan.

(w) “Purchase Date” means one or more dates during an Offering selected by the
Board on which Purchase Rights will be exercised and on which purchases of
shares of Common Stock will be carried out in accordance with such Offering.

(x) “Purchase Period” means a period of time specified within an Offering,
generally beginning on the Offering Date or on the first Trading Day following a
Purchase Date and ending on a Purchase Date.  An Offering may consist of one or
more Purchase Periods.

(y) “Purchase Right” means an option to purchase shares of Common Stock granted
pursuant to the Plan.

(z) “Related Corporation” means any “parent corporation” or “subsidiary
corporation” of the Company whether now or subsequently established, as those
terms are defined in Sections 424(e) and (f), respectively, of the Code.

(aa) “Securities Act” means the Securities Act of 1933, as amended.

(bb) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation will have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).  For purposes of the foregoing clause (i), the Company will
be deemed to “Own” or have “Owned” such securities if the Company, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares voting power, which includes the power to vote or to
direct the voting, with respect to such securities.

(cc) “Trading Day” means any day on which the exchange(s) or market(s) on which
shares of Common Stock are listed (including, but not limited to, the NYSE, the
Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market
or any successors thereto) is open for trading.



9

--------------------------------------------------------------------------------